Citation Nr: 1138574	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had military service with the Oklahoma Army National Guard with a period of active duty for training (ACDUTRA) from October 2000 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in pertinent part denied service connection for residuals of a hysterectomy.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge at the RO, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d),(e) (2011).


FINDING OF FACT

A hysterectomy was required many years after the Veteran's active duty and medical problems requiring such surgeries are not causally or etiologically related to such service.


CONCLUSION OF LAW

Disorders requiring a hysterectomy were not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6 , 3.102, 3.303, 3.304 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in July 2008 complied with VA's duty to notify the Veteran with regards to the issue of service connection for residuals of a hysterectomy.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  
The Board also finds that a medical opinion on the question of service connection for residuals of a hysterectomy is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

The Veteran contends that the physical stress of service and adverse reactions to anthrax vaccinations caused her menstrual problems that required a hysterectomy.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2011). Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27) (2011). 

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or inactive duty training (INACDUTRA).  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Here, the Veteran's STRs show no treatment for, or diagnosis of, any uterus or ovary problems.  Records dated in January 2003 show that the Veteran had an adverse reaction to an anthrax vaccination.  She reported that she had nausea, cold chills, fever, back and muscle aches, weakness, and tiredness.  No menstrual problems were reported.  Additionally, the records show that the adverse reaction occurred during a period of INACUDTRA.  A report showing the Veteran's vaccinations in service show that she received anthrax vaccines in January 2003, February 2003, and July 2003.  The Board observes that the dates of the Veteran's anthrax vaccinations did not occur during periods of active duty, ACDUTRA, or active duty for special work.  

According to post-service medical records, the Veteran complained of a several day history of brown discharge, pelvic cramping, and pain that followed her last menstrual period in July 2003.  She reported having generalized body aches and receiving an anthrax vaccine the previous Friday.  The Veteran's private physician, S.D., M.D., suspected that endometritis was the etiology of her current symptoms.  In November 2003, the Veteran had an abdominal hysterectomy.  Evidence of extensive adhesive disease was found at that time.  The Veteran reported a four month history of severe chronic pelvic pain and abnormal bleeding.  Examination prior to her surgery revealed an anterior, enlarged, fixed uterus with tenderness, right greater than left.  The final post-operative diagnosis was uterine adenomyosis; pertinent clinical diagnoses included chronic pelvic pain, menometrorrhagia, and dyspareunia.  In January 2005, a right cystic adnexal mass was found.  The Veteran subsequently had a bilateral salpingo-oophorectomy and lysis of extensive pelvic and retroperitoneal adhesions in January 2005.  The Veteran's surgeries did not occur during periods of active duty, ACDUTRA, or active duty for special work.  None of the Veteran's treatment records indicate that endometritis, extensive adhesive disease, uterine adenomyosis, or right cystic adnexal mass were related to her military service.

A letter from Dr. S.D. dated in February 2009 reveals that the Veteran had many menstrual cycle problems while in service and that she also became quite ill with her anthrax immunizations.  He opined that the problem with the anthrax immunizations could have exacerbated her menstrual condition and predisposed her to having a hysterectomy.  

The Veteran's March 2009 notice of disagreement shows that she reported never having any menstrual cycle problems before joining the National Guard.  She indicated that she did not have any menstrual cycles during basic training and that the military physician thought it could be stress from the workouts.  The Veteran reported that she was sick after the anthrax vaccinations and that she started spotting in between her menstrual cycles after receiving the vaccinations and that she saw Dr. S.D. in July 2003 for her spotting.  

Based on a review of the evidence, the Board finds that service connection for a hysterectomy is not warranted.  As noted above, the evidence shows that the Veteran had an abdominal hysterectomy in November 2003 and a bilateral salpingo-oophorectomy in January 2005.  Pertinent post-service medical diagnoses include endometritis, extensive adhesive disease, uterine adenomyosis, and right cystic adnexal mass.  However, the evidence fails to show that the Veteran incurred any injury, or disease in service to her uterus and ovaries that necessitated the surgeries in November 2003 and January 2005.  Therefore, the Board finds that the evidence does not support a finding of an injury or disease actually occurred.  In reaching this conclusion, the Board acknowledges the Veteran's reports of having menstrual problems during service and of having adverse reactions to anthrax vaccinations, but the evidence fails to show that either physical stress in service or the vaccinations caused an injury or disease to her uterus and ovaries.  

Furthermore, with regards to the vaccinations, the service evidence shows that they were given to the Veteran during periods of INACUDTRA.  For service connection to be warranted from an incident that occurred during a period of INACUDTRA, such incident must have been the result of an injury incurred in the line of duty, acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).  In this case, the evidence fails to show that the vaccinations resulted in an injury to the Veteran's uterus or ovaries.  

In this regard, the Board acknowledges Dr. S.D.'s opinion that the anthrax vaccinations could have exacerbated the Veteran's menstrual condition and predisposed her to having a hysterectomy.  However, the Board finds that this opinion is speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  The opinion as to the anthrax vaccinations making the Veteran predisposed to having a hysterectomy is speculative and therefore, is not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  No medical professional has provided any opinion that is not speculative that indicates that the stresses of military service or anthrax vaccinations resulted in an injury to the Veteran's uterus or ovaries that subsequently resulted in disorders requiring a hysterectomy.  

Furthermore, the Board observes that the STRs showing adverse reactions to anthrax vaccinations fail to show complaints related to her uterus and ovaries.  As discussed above, in January 2003, the Veteran reported several symptoms following an anthrax vaccination and not one of those symptoms related to any menstrual problems.  Additionally, Dr. S.D.'s records from July 2003 show that he suspected that endometritis was the etiology of her symptoms; no mention was made that vaccinations caused such disorder or that it was related to the Veteran's military service.  Also, the surgery records in July 2003 fail to show any medical opinion associating the Veteran's need for a hysterectomy to an injury or disease incurred in service.  

Also, with regard to the Veteran's contention that she missed menstrual cycles during basic training and had spotting in service, the evidence still does not show that she incurred an injury or disease to her uterus and ovaries.  Therefore, the Board finds that the evidence does not support a finding that the Veteran incurred any injury or disease to her uterus and ovaries in service or that disorders requiring a hysterectomy had their onset in service.  The competent medical evidence does not show that the Veteran's diagnoses of endometritis, extensive adhesive disease, uterine adenomyosis, and right cystic adnexal mass had their onset in service or are the result of an injury or disease incurred in service.  In the absence of any findings of uterus and ovary problems in service, the Board finds that the onset of any post-service disorders requiring a hysterectomy did not occur in service.  

Moreover, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that is not speculative that the Veteran's hysterectomy was required for a disorder that is related to her military service.  

Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a relationship between the Veteran's hysterectomy and her active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's uterus and ovaries or competent evidence of an association between her hysterectomy and her active duty, service connection for a hysterectomy is not warranted.  

The Board acknowledges the Veteran's belief that she had a hysterectomy due to disorders that are related to her military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a hysterectomy.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a hysterectomy is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for residuals of a hysterectomy is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


